ORDER OF PUBLIC CENSURE
Whereas, In a proceeding conducted by the State Board of Law Examiners to inquire into the complaint of alleged professional misconduct by Richard E. Blackwell, and,
Whereas, Following a full hearing as to such complaint, the State Board of Law Examiners found that Richard E. Blackwell, Salina, Kansas, was guilty of violating his common-law duty to his client, to-wit: DR 1-102 (A), DR 2-110 (A) (3), DR 6-101 (A) (3), DR 7-101 (A) (2) and (3), as well as DR 9-102 (A) and (B) (4) of the Code of Professional Responsibility (205 Kan. lxxvh), and,
Whereas, The State Board of Law Examiners has made a written recommendation to this Court that said Richard E. Blackwell be disciplined by “Public Censure” as provided by Rule No. 205 (m) (2), (205 Kan. lxh), and,
Whereas, The said Richard E. Blackwell, pursuant to Rule No. 205 (n) has in writing elected to accept such recommended discipline, and to pay the costs of the proceedings, and,
Whereas, Upon consideration of the record and being fully advised in the premises, the Court accepts the recommendation of the State Board of Law Examiners.
It is, therefore, by the Court Considered, Ordered and Adjudged that the said Richard E. Blackwell, be and he is hereby disciplined by public censure and that he pay the costs of this proceeding. It is further ordered that this Order of Public Censure be published in the official Kansas reports.
By order of the Court, dated this 30th day of August, 1971.